ORDER
Tsoucalas, Senior Judge:
In accordance with the decision (June 16, 1999) and mandate (Aug. 9,1999) of the United States Court of Appeals for the Federal Circuit, Appeal No. 98-1401, it is hereby
Ordered that the judgment and order of this Court in Transcom, Inc. v. United States, 22 CIT 315, 5 F. Supp. 2d 984 (1998), is vacated; and it is further
Ordered that this case is remanded to the United States Department of Commerce, International Trade Administration (“Commerce”), to refund to Transcom, Inc. antidumping duty deposits made in excess of the 2.96% “all others” rate established in the initial investigation on tapered roller bearings (“TRBs”) that is obtained from unnamed exporters of TRBs from the People’s Republic of China during the fourth, fifth and sixth administrative reviews of the antidumping duty order.